Court of Appeals
of the State of Georgia

                                      ATLANTA,____________________
                                               March 21, 2018

The Court of Appeals hereby passes the following order:

A18D0343. TONY L. WARE v. PINE STATE MORTGAGE CORP. et al.

      Tony L. Ware filed a dispossessory action in magistrate court against
defendants Pine State Mortgage Corp., MidFirst Bank, and Mortgage Electronics
Registration System, Inc. The magistrate court dismissed the action, and Ware filed
a de novo appeal in the superior court. In superior court, Ware filed a motion for
default judgment, which was denied. Ware thereafter filed this application for
discretionary review. We, however, lack jurisdiction.
      The denial of a motion for default judgment is an interlocutory ruling.
Rolleston v. Estate of Sims, 280 Ga. 32, 32 (1) (622 SE2d 849) (2005); Ware v. Handy
Storage, 222 Ga. App. 339, 339 (474 SE2d 240) (1996). And the superior court’s
order denying Ware’s motion for default judgment was not otherwise designated as
a final order under OCGA § 9-11-54 (b). Accordingly, the case is still pending
below, and Ware was required to follow the interlocutory appeal procedures set
forth in OCGA § 5-6-34 (b). See Bailey v. Bailey, 266 Ga. 832, 832-833 (471 SE2d
213) (1996); Scruggs v. Ga. Dept. of Human Resources, 261 Ga. 587, 588-589 (1)
(408 SE2d 103) (1991). Although Ware filed a discretionary application, “[t]he
discretionary appeal statute does not excuse a party seeking appellate review of an
interlocutory order from complying with the additional requirements of OCGA § 5-
6- 34 (b).” Bailey, 266 Ga. at 833.
      Ware’s failure to follow the proper appellate procedures deprives us of
jurisdiction over this premature application, which is hereby DISMISSED. See id.

                                     Court of Appeals of the State of Georgia
                                            Clerk’s Office, Atlanta,____________________
                                                                      03/21/2018
                                            I certify that the above is a true extract from
                                     the minutes of the Court of Appeals of Georgia.
                                            Witness my signature and the seal of said court
                                     hereto affixed the day and year last above written.


                                                                                     , Clerk.